Title: James Monroe’s Account of a Conversation with Thomas Jefferson, [30 November 1809]
From: Monroe, James,Jefferson, Thomas
To: Brent, Richard


            
               
                      
                  30 Nov. 1809
            
            I do not know what particular fact or circumstance can have given rise to the apprehension lately intimated to you by our friend, which you have been so good as to notice in yours. I will state, the what has occurr’d, between the respectable character alluded to, & me, since you were here, to enable you to judge how far there is just foundation for it. 
                  The day before I had intended to set out for Loudoun the 30. of Novr, he called on me, and after some conversation of a general nature, he observed how much the death of Merewr Lewis was to be regretted, by the loss the publick had sustained in so deserving an officer.I reciprocated with earnestness
				the sentiment.He then
				reminded me of a proposition he had formerly made to me of accepting one of the govtsin Louisiana, and added that while the climate might be a good objection to New Orleans, it did not apply to the upper govt which had become vacant by the late lamentable event. That the republicans in general wished to see me employed, and that if I could only make a beginning, I might
			 calculate on remaining in
			 the publick service through life, on honorable conditions. As I had not expected such a proposal, I was somewhat surprised at it, and rather embarrassed how to answer it.
			 The answer given by the King of Prussia to Count Saxe, when he offer’d him the Island of Barbadoes, occurr’d to me, that he must find another Sancho for his Baritaria, but I did not
                  
                  
                  
                   avail myself of it. Respect for my old friend prevented it. I gave him however distinctly to
			 understand, that altho’ I shod not be backward to serve my country when a suitable occasion required it, it should not be in that line. I distinguished between a ministerial office and an appointment which might be
			 conferr’d by the suffrage of the people, and observed that altho’ I might not decline any of the latter kind, some consideration was due to the stations which I had already held, to the opinions
				and
			 expectations of my friends, and to the interest and comfort of my family in accepting any of the former. He repeated his desire to see me employed, but knew of no station except that alluded to,
			 which the govt could offer me in the civil line, and did not know that a military one would be acceptable to me. 
                  I replied that Mr Madison had had it in his power, when he came into office, to avail himself and the publick of my services, had it been an object, and that in doing it he would have displayed some magnanimity;
			 that there was but one proposition which he could have made me, or I have accepted, which was to have invited me into the Cabinet in the place he had lately held: that in respect to the military
				line
			 I was not desirous of obtaining an office in it, intimating that I should be willing to serve in that line, only, in the case of an emergency.As much had been said in the
				newspapers about that time, of the removal of Genl 
                  Wilkinson, I inferr’d that he alluded to that idea, in what he said of a military station, and I dropped something founded on it, tending to disclaim a wish to take the command, especially in time of
			 peace, merely as an office. My reply was intended simply to meet the idea which I thought he had suggested not to lead to any conversation on that
			 point in any other
			 sense. I found however; by the sensation which it evidently produced, that I had misconceived him, and if any military station was offer’d me it would be one of an inferior kind something  like the govt in the neighborhood of the Rocky mountain. To that kind of project I gave a very explicit answer. I added however, what I had suggested before, that he must not infer that I was unwilling
			 to serve my country unless I did it in a certain grade: that with my fellow citizens I should make no such condition, but would accept the office of magistrate upon the county bench, if desired
				by
			 them. In speaking of the injury which I had sustained in my private affrs, by my long absence, & in alluding to ministerial offices, I remarked generally, that I was not solicitous of any, but desirous of remaining at home, to put my affairs in a good train.
			 This is the substance of what passed in this interview. Nothing irritating occurr’d in it. The conversation tho’ of a decisive character, was quite a friendly one, and we parted as such.
            
            The first of the above mentioned occurrences I communicated to a few of my friends in a confidential way, all of whom expressed some regret that such a proposition shod have been made to me. They seemed to be at a loss to what motive to impart it, especially as it was known that I had solicited no office, had not complained of neglect, had given no trouble to the govt in any form, and sought only a peaceful retirment. It is probable that some of them may have mentioned it to others. For that I am not responsible. Not to communicate important incidents to my friends would be a restraint, which I shall not impose on myself.
          